Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art does not disclose:
“A method for providing data to a device, the method comprising: 
receiving a location of the device; 
determining a network cell representing a dynamic area of connectivity associated with the location; 
determining network traffic at the network cell and at other network cells; 
receiving a request for a data stream from the device; 
optimizing a net user satisfaction, wherein the net user satisfaction is an average of user satisfactions for a plurality of users of a plurality of devices located within the network cell, by performing steps comprising: 
determining a plurality of future bitrate schedules of the plurality of devices; and 
determining a plurality of bitrates for the plurality of devices that minimize a reduction in bitrate in the future bitrate schedules; 
selecting a bitrate for the data stream based on the determined plurality of bitrates a plurality of bitrates;
generating a manifest file containing information associated with one or more segments of the data stream and the selected bitrate; and 
.
Claims 1-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426